798 F.2d 1409Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.PETE E. O'DELL & SONS, Appellant,United States of America, for use and benefit of Pete E.O'dell & Sons, Plaintiff,v.CENTEX CONSTRUCTION CO., INC.;  The American InsuranceCompany;  The Fireman's Fund Insurance Co., Appellees.
No. 85-2280.
United States Court of Appeals, Fourth Circuit.
Argued May 5, 1986.Decided Aug. 8, 1986.

Jim H. Guynn, Jr.  (S.D. Roberts Moore;  Gentry, Locke, Rakes & Moore on brief), for appellants.
Joseph D. West (Mollie A. Murphy;  Jones, Day, Reavis & Pogue on brief), for appellees.
W.D.Va.
AFFIRMED.
Before SPROUSE and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Pete E. O'dell & Sons ("O'dell") appeals from an order of the district court granting summary judgment for Centex Construction Co., Inc.  ("Centex").  O'dell brought this action based on breach of contract and other legal theories, seeking additional monies for work allegedly performed in addition to the contract.  On appeal, O'dell contends that the district court erred in finding consideration for the fifty-five release agreements signed by O'dell.  Additionally, O'dell contends that the district court erred in finding no genuine issue of material fact as to its assertion that the damage notification clause in the contract was not a bar to this action because Centex placed O'dell in "economic duress" and forced it to sign the fifty-five releases.


2
Upon consideration of the record, briefs, and oral argument, we find O'dell's contentions to be without merit.  Accordingly, we affirm the judgment below on the reasoning of the district court.  United States v. Centex Construction Co., Inc., No. 83-0625 (W.D.Va.  Nov. 21, 1985).


3
AFFIRMED.